                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         FRANCELLE WHITE,
                                   4                                                   Case No. 19-cv-02235-SI (SI)
                                                       Plaintiffs,
                                   5
                                                 v.                                    PRETRIAL PREPARATION ORDER
                                   6                                                   (CIVIL)
                                         CITY AND COUNTY OF SAN
                                   7     FRANCISCO, et al.,
                                   8                   Defendants.

                                   9
                                       It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
                                  10

                                  11   FURTHER CASE MANAGEMENT: November 8, 2019 at 3:00 PM.
                                       Counsel must file a joint case management statement seven days in advance of the
                                  12   conference.
Northern District of California
 United States District Court




                                  13   DEADLINE FOR AMENDMENT OF THE PLEADINGS: January 31, 2020
                                  14   DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.
                                  15
                                       NON-EXPERT DISCOVERY CUTOFF is: March 1, 2020.
                                  16
                                       DESIGNATION OF EXPERTS: May 15, 2020; REBUTTAL: June 15, 2020;
                                  17        Parties SHALL conform to Rule 26(a)(2).
                                  18
                                       EXPERT DISCOVERY CUTOFF is: July 31, 2020.
                                  19
                                       DISPOSITIVE MOTIONS SHALL be filed by; March 27, 2020;
                                  20        Opp. Due: April 10, 2020; Reply Due: April 17, 2020;
                                            and set for hearing no later than May 1, 2020 at 10:00 AM.
                                  21
                                       PRETRIAL CONFERENCE DATE: August 25, 2020 at 3:30 PM.
                                  22

                                  23   JURY TRIAL DATE: September 8, 2020 at 8:30 AM.
                                            Courtroom 1, 17th floor.
                                  24
                                       TRIAL LENGTH is estimated to be 7 to 10 days.
                                  25

                                  26

                                  27

                                  28
                                       SPECIAL DISCOVERY AND PRETRIAL PROVISIONS:
                                   1

                                   2   The settlement conference referral to Magistrate-Judge Laporte shall be reassigned to another
                                       magistrate who can conduct a conference in January 2020. Plaintiff provided his discovery
                                   3   on this day. Defendant shall provide a proposed protective order to plaintiff by August 30,
                                       2019. After the protective order is entered, defense will provide its discovery by September
                                   4   20, 2020.
                                   5
                                       The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
                                   6   of the case, including settlement. Parties SHALL conform to the attached instructions.
                                       Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
                                   7   action.

                                   8          IT IS SO ORDERED.

                                   9

                                  10   Dated: 8/23/19

                                  11                                                     ____________________________________
                                                                                         SUSAN ILLSTON
                                  12                                                     United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     2
